Title: To James Madison from William Cross, [ca. 18 January 1817]
From: Cross, William
To: Madison, James


        
          [ca. 18 January 1817]
        
        The Petition of William Cross most respectfully represents. That he is a mechanic of the City of Washington, supporting a large family by his honest industry. That some time during the Session of the Circuit Court of the District of Columbia for the County of Washington at December Term 1815, Your petitioner was fined by the Court for an assault and Battery of which he was convicted by the verdict of a Jury, which together with the costs accruing on the case, amount⟨ing⟩ to 40 Dollars or upwards. That the Marshal of the District of Columbia has served an Execution on Your Petitioner, for the fine and costs, which it is entirely out of his power to pay—and must therefore, unless Your Excellencey will graciously condescend to extend Your clemency to him, be committed to Prison—and his family of a Wife and small children must be dependant on charity for their Maintenance. Your petitioner can with confidence appeal to his neighbors and acquaintences to testify to his character of a peaceful industrious Citizen. On the occasion alluded to Where he was fined circumstances not made known at the trial and which he had not the power of stating or causing to be stated then would not only have satisfied the Jury but every man of his innocence. With this statement your petitioner humbly prays your Excellencey will be fully satisfied and consequently relieve him from the fine and costs of said suit and your petitioner will ever pray
        
          hisWilliam X Crossmark
        
       WitnessGeo. Travers 